Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  Therefore, applicant’s amendment places the application in condition for allowance for the reasons as set forth in the Office Action dated 5/4/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON N THOMPSON/Examiner, Art Unit 3763      
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763